849 So.2d 1201 (2003)
Marilyn FRASER-WATSON and Gary Watson, individually, and as natural parents and guardians of Javanni Watson, a minor, Appellants,
v.
MAXIM HEALTHCARE SERVICES, a foreign corporation, Appellee.
No. 4D02-4518.
District Court of Appeal of Florida, Fourth District.
July 23, 2003.
Ralph L. McGrath, Jr. of Benson, McGrath, Douglas, Angione, Phillips & Ross, P.A., Fort Lauderdale, for appellants.
Valerie Shea of Heinrich, Gordon, Hargrove, Weihe & James, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Appellee, Maxim Healthcare Services, was awarded a judgment for costs after obtaining summary judgment against the appellants. In Fraser-Watson v. Maxim Healthcare Servs., 843 So.2d 983 (Fla. 4th DCA 2003), we reversed the summary judgment in the underlying case. Consequently, we reverse the judgment for costs. See Mulato v. Mulato, 734 So.2d 477, 478 (Fla. 4th DCA 1999)("[W]here the judgment on which a cost judgment is predicated is reversed, the original cost judgment also cannot stand."); Standard Guar. Ins. Co. v. Geeting, 355 So.2d 819 (Fla. 2d DCA 1978)(reversing a cost judgment and remanding to trial court for further consideration where underlying judgment was reversed prior thereto).
REVERSED and REMANDED.
STEVENSON, TAYLOR and MAY, JJ., concur.